Citation Nr: 1717903	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  09-37 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, diagnosed as posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected acquired psychiatric disability, diagnosed as PTSD, including medications for treatment.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


ATTORNEY FOR THE BOARD

R. Drummer
INTRODUCTION

The Veteran served on active duty from October 1968 to November 1971.

These matters on appeal before the Board of Veterans' Appeals (Board) arise from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Board remanded this case in December 2011 for further development.  In a December 2014 decision, the Board denied the Veteran's claims for entitlement to service connection for PTSD, ED, and TDIU.  The Veteran appealed this denial to the Court.  By Memorandum Decision dated in September 2016, the United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision and remanded the matters for further proceedings consistent with the Decision.

The issues of entitlement to service connection for ED and a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent evidence of record is at least in equipoise as to whether the Veteran's acquired psychiatric disability, diagnosed as PTSD, is related to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disability, diagnosed as PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  Given the favorable disposition of the Veteran's claim for service connection for an acquired psychiatric disability, diagnosed as PTSD, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d)(2016). 

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), American Psychiatric Association (2013)]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f) (2016).

The Veteran's PTSD claim is predicated on a reported history of in-service personal assault.  It falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events alleged by the Veteran. See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); Patton v. West, 12 Vet. App. 272 (1999).  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. §  3.304 (f)(5).  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2016).  

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2016). 

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. §  3.304 (f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280   (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

The Veteran maintains that his current psychiatric disability is related to his military service.  Specifically, the Veteran has reported (March 2007, October 2007, and March 2008 statements) that he was the victim of military sexual traumas (MSTs) on three separate occasions while in active service at Fort Bragg, North Carolina.  The Veteran has reported being sexually assaulted by three higher ranking male service members on three separate occasions in 1969, each incident occurring while he was intoxicated.  

The Veteran's October 1968 entrance examination does not list any pre-existing mental condition and noted "Normal" psychiatric findings.  On his October 1968 Medical History form, the Veteran listed his truancy from school.  His service treatment records (STRs) show no complaints of or treatment for MSTs or any mental condition.  His August 1971 separation examination also noted "Normal" psychiatric findings. 

The Veteran's military personnel records (MPRs) show that he was stationed at Fort Ord, California for basic training from November 1968 to December 1968.  His MPRs show that he was stationed at Fort Bragg, North Carolina from March 1969 to March 1971. His MPRs also show that in September 1969, he received an Article 15 for being absent without leave (AWOL) from September 17, 1969 to September 18, 1969.  His MPRs also show that in a May 1971 summary court-martial proceeding, the Veteran was found guilty for being AWOL from March 1, 1971 to April 12, 1971.  

Following active duty service, the Veteran's March 2006 private medical records (PMRs) from Kaiser Permanente (KP) show that he received in-patient treatment for PTSD.  Subsequent PMRs (June 2006, July 2006, October 2006) show that the Veteran identified stressors were a sexual assault by a neighbor when he was 12, his divorce from his first wife in 1985, his daughter leaving, his son getting caught with 50 pounds of drugs, and his losing his job in May 2006. 

In April 2007, the Veteran filed a claim for service connection for PTSD. In his claim, the Veteran did not identify any traumatic events. In May 2007, the Veteran alleged that he experienced military sexual trauma on three separate occasions between April 1969 and September 1969.  The Veteran did not provide further details regarding the in-service assaults until November 2013, at which time the Veteran indicated that he was sexually assaulted by a higher-ranking soldier from a different unit.  A different soldier assaulted the Veteran by telling him that he had a "private room."  The Veteran was again sexually assaulted by a green beret after hitchhiking.  The Veteran indicated that he experienced a number of incidents of "acting out behavior," including AWOL and Article 15.

In a January 2010 letter, the Veteran's long-term VA treatment provider and psychiatrist, Dr. J., reported that he has seen the Veteran since July 2007.  The VA psychiatrist reported that the Veteran continues to have severe PTSD symptoms (paranoia, severe anxiety, depression, and nightmares) related to his MSTs.  

A March 2010 letter from the Veteran's private psychiatrist, Dr. C, shows that the provider noted the Veteran's traumas that he experienced as a child that included sexual assault.  However, Dr. C concluded that there was absolutely no evidence of psychiatric illness prior to his active duty service despite these traumas, and that clearly, the traumas while in the military led to his psychiatric illness.  Dr. C opined that the Veteran's history of sexual assault in the military triggered his psychiatric illness, later developing PTSD, and that the symptoms of his PTSD are specifically related to the events in the military.  In reaching his opinion, Dr. C explained that the Veteran described in detail being sexually assaulted on three separate occasions over a six-month period of time while on active duty service.  Dr. C noted that the Veteran reported that he did not discuss any aspect of his sexual assault with his superiors or fellow soldiers, which Dr. C opined is not at all uncommon.  Dr. C diagnosed the Veteran with PTSD, chronic, severe, with delayed onset.  Dr. C noted that there is no question that the Veteran experienced a difficult childhood but was able to enlist in military with no evidence of psychiatric illness.  Dr. C further opined that there was no question that the Veteran was assaulted multiple times in the military and directly developed PTSD associated with those events. 

A VA psychiatric examination was conducted in April 2014, at which time the Veteran was diagnosed with PTSD, unspecified depressive disorder, and alcohol use disorder.  The VA examiner opined that the Veteran's depression is secondary to his PTSD and cannot be differentiated.  The VA examiner noted the Veteran's reports of childhood abuse (including sexual assault by an adult male neighbor), substance abuse, and behavioral problems.  The VA examiner also noted the Veteran's reporting of three incidents of MST while in active service during the summer of 1969.  The VA examiner also noted the Veteran reporting that he first started talking about MST when he came to the VA in November 2006.  Since then, the VA examiner noted that the Veteran has undergone inpatient and outpatient treatment for PTSD with group therapy and medication management.  The VA examiner was unable to opine as to whether or not the Veteran's PTSD is also due to MST without resorting to mere speculation.  The VA examiner explained that she was unable to establish clear markers which are intended to be indicators of a change in behavior, given the Veteran's two instances of AWOL during service.  The VA examiner did note that these factors (i.e., childhood trauma, reporting of MST incidents recently) do not discount the Veteran's reports of MST.

In March 2014, the Veteran stated that he was sexually assaulted between April 1969 and September 1969, and that he was intoxicated at the time of each of the assaults.  One assault occurred while the Veteran was waiting at a bus stop, and the perpetrator persuaded the Veteran to get in his car.  A second assault occurred when the Veteran was hitchhiking back to the base after leaving a bar.  A third assault occurred when a higher-ranking soldier offered him a drink; the Veteran blacked out after drinking two beers.

In a May 2014 letter, the Veteran's VA psychiatrist, Dr. J, provided a clinical update, which diagnosed the Veteran with PTSD, severe, secondary to MST; Depression, related to MST; and Relationship Dysfunction, related to MST.  Dr. J further opined that the Veteran will need a lifetime active treatment for his MST-related PTSD.

In an October 2014 letter, the Veteran's private psychiatrist, Dr. C, provided a clinical update as well and diagnosed the Veteran with PTSD (MST), with dissociative symptoms, with delayed expression; substance use disorder, in sustained remission; and severe, persistent and progressive mental illness, victim of sexual assault, loss of functionality, social isolation, altered thought processing, loss of capacity to work.  Dr. C noted that the Veteran received excellent marks for conduct and efficiency during basic training and advanced infantry training, and served without incident for eleven months without any behaviors such as AWOL, Article 15's, etc.  Dr. C noted that it was not until following the Veteran's sexual assault that his behavior began to decline.  Dr. C disagreed with the April 2014 VA examiner's opinion, and opined that there is a direct causal relationship to the Veteran's reported assaults and a deterioration in his function in the military.  Dr. C opined that every single one of the Veteran's symptoms of PTSD are connected directly to his MST.  

Dr. C further opined that there is no relevance to the Veteran not speaking about MST until he received mental health care services at the VA in 2006.  Dr. C noted that the DSM-IV and DSM-V do not lay out a timeframe in which patients are required to reveal their traumatic events to the treating mental healthcare professionals.  Dr. C further explained that issues such as shame, guilt, altered sexual identity, and feelings of self-loss are all components of being sexually assaulted especially when it is a man on man sexual assault.  Dr. C also explained that not everyone who experiences a traumatic event develops PTSD; however, he opined that the Veteran was exposed to a series of traumatic events in the military and it was then, and only then, that he developed PTSD.

After a review of the record, the Board finds that the evidence in this case is at least in equipoise with regard to whether the Veteran's psychiatric disability, diagnosed as PTSD, is related to his service.

The Board has considered the evidence discussed above, and finds that, notwithstanding the absence of any objective clinical or military record expressly establishing that the Veteran was the victim of sexual assault during active duty, he has presented multiple factually consistent accounts in the clinical record of having been the victim of MST during service.  Thus, the Veteran's MST stressor accounts to his VA psychiatrist, private Psychiatrist, and VA examiner regarding his having been the victim of in-service MST are deemed to be credible.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Board is aware of the conflicting medical evidence (two positive opinions from the Veteran's long-term VA treatment psychiatrist and private psychiatrist, and one inclusive opinion from the Veteran's April 2014 VA examiner) as to whether the Veteran has PTSD related to active service.  The Veteran's long-term VA treating psychiatrist and his private psychiatrist have provided comprehensive and detailed factual background accounts of the Veteran's consistently reported MST.  

Additionally, the Veteran's long-term VA treatment psychiatrist and private psychiatrist have definitively linked his PTSD to his reported MST.  The Veteran's long-term VA treatment psychiatrist and private psychiatrist have reviewed the record, to include all medical statements of record, and concluded that the Veteran's acquired psychiatric disability, diagnosed as PTSD, is due to his in-service MST.

The Board acknowledges that there is a long history in this case, and that some of the evidence is against the claim.  However, when reasonable doubt is resolved in the Veteran's favor, the Board finds that it is at least as likely as not that the in-service military sexual trauma occurred.   Further, the Veteran has been consistently diagnosed with PTSD by his long-term treating VA psychiatrist and private psychiatrist, based on his reports of MST.  Thus, the Board concludes that in this case, that the evidence of record is at least in relative equipoise as to whether the Veteran's PTSD is related to active service.  Taken in totality, the medical evidence of record provides that the Veteran has a current diagnosis of PTSD and that his PTSD is the result of his MST. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for an acquired psychiatric disability, diagnosed as PTSD, is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for an acquired psychiatric disability, diagnosed as PTSD, is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

The Veteran has asserted that his erectile dysfunction (ED) developed as a result of medications used for the treatment of his service-connected acquired psychiatric disability, diagnosed as PTSD.  His VA treatment records (March 2007, April 2007) show that he has been assessed with ED.  His January 2009 VA treatment record shows that the Veteran reported experiencing significant decrease in his desire for sex and in his initiation and maintaining an erection, shortly after taking multiple psychiatric medications for treatment for his service-connected acquired psychiatric disability, diagnosed as PTSD.  The April 2014 VA examiner noted that the Veteran has taken medications prescribed by the VA since 2007 for his service-connected acquired psychiatric disability, diagnosed as PTSD. 

The Veteran has not yet been provided a VA examination that addresses the issue of service connection for erectile dysfunction, on a direct or secondary basis.  Therefore, a remand to provide a VA examination is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claim for entitlement to service connection for ED on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).


Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA medical records, dated from August 2014 to the present.

2.  Schedule the Veteran for VA examination by a medical doctor with the appropriate expertise to determine the nature and etiology of his diagnosed erectile dysfunction.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be accomplished and all clinical findings reported in detail.  The examiner should provide the following information with a clear rationale for all opinions expressed:

(a)  Is it as least as likely as not (50 percent or greater probability) that his diagnosed erectile dysfunction is related to service.

(b) Is it at least as likely as not (50 percent or greater probability) that his erectile dysfunction is proximately due to or caused by his service-connected PTSD, to include medications prescribed for treatment. 

(c) Is at least as likely as not (50 percent or greater probability) that his erectile dysfunction is aggravated (permanently increased in severity beyond the natural progress of the condition) by his service-connected PTSD, to include medications prescribed for treatment. 

(d)  If it is determined that there is another likely etiology for the Veteran's diagnosed erectile dysfunction, that should be stated and an opinion should be provided.
3.  Then, readjudicate the claims, to include entitlement to a TDIU.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


